Case 3:19-cv-19031-FLW-TJB Document 18 Filed 02/06/20 Page 1 of 1 PageID: 281



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 DAYA DEUSKAR,                                       Civil Action No. 3:19-cv-19031-FLW-TJB

                                 Plaintiff,

                          v.

 RIDER UNIVERSITY, TOM JOHNSON,                          NOTICE OF APPEARANCE OF
 CHRIS BOTTI, EMMA DANIELS,                                 KERI REID McNALLY
 ELISABETH PODSIADLO, ANDREW
 LESLIE COOPER, RACHEL FELDMAN, and
 JOHANNA OLSON,

                                 Defendants.



       To: The clerk of the court and all parties of records

       PLEASE TAKE NOTICE that the undersigned, Keri Reid McNally, Esq. hereby enters

her appearance on behalf of defendant Elisabeth Podsiadlo.



Dated: February 6, 2020

                                                By: /s Keri Reid McNally
                                                    Keri Reid McNally
                                                    MASON, GRIFFIN & PIERSON, P.C.
                                                    101 Poor Farm Road
                                                    Princeton, NJ 08540
                                                    Tel: (609) 921-6543
                                                    Fax: (609) 683-7978
                                                    E-mail: k.mcnally@mgplaw.com
                                                    Attorneys for Defendant Elisabeth Podsiadlo
